Citation Nr: 0532607	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease at L2-S1, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 

INTRODUCTION

The veteran served on active duty from December 1992 to April 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating action of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded the case to the RO in June 
2004 for additional development.


REMAND

In January 2004, the veteran appeared and testified before 
Veterans Law Judge B. Callaway who has since retired.  In 
October 2005, the veteran elected to attend a hearing before 
a Veterans Law Judge who will decide her case.  The Board 
must remand this case to accommodate her request for another 
Board hearing to be conducted at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the Atlanta, Georgia RO.  
Notice should be sent to the appellant and to her 
attorney in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


